IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-11081
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAUL RAMIREZ-ZUNIGA,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:99-CR-38-D
                       --------------------
                          August 24, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges.

PER CURIAM:*

     Raul Ramirez-Zuniga (“Ramirez”) appeals his conviction for

illegal reentry into the United States after deportation.

Ramirez asserts that the district court erred in denying his

pretrial motion to dismiss the indictment, as his prior

deportation proceeding violated his due process rights.

     To prevail in a collateral challenge to a deportation order,

the defendant must prove that the deportation hearing was

fundamentally unfair and that the defective deportation hearing

effectively eliminated his right to judicial review of the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-11081
                                 -2-

deportation order.   United States v. Encarnacion-Galvez, 964 F.2d
402, 406 (5th Cir. 1992).   A showing of fundamental unfairness in

the deportation proceeding requires that the alleged procedural

deficiencies caused the defendant actual prejudice.    Id. at 407.

Because Ramirez has not shown prejudice arising from the alleged

procedural deficiencies in his deportation proceeding, the

judgment of the district court is AFFIRMED.   Ramirez’s “Motion

for Leave to File a Supplemental Brief” is DENIED.    See Fed. R.

App. P. 28(j); 5th Cir. R. 28.5.